DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 2-3, the phrase “and a thing placed in the vehicle is unclear. Unclear what that thing is. Also the conditional statement is not a positive recitation to render the claims allowable because it is uncertain whether it is occurring or not.
In claims 5, 20, lines 2-3, the phrase “and things placed in the vehicle is unclear. Unclear what the things are.
In claims 8-9, 11, 14, 15, the conditional statement is not a positive recitation to render the claims allowable because it is uncertain whether it is occurring or not.
Claim 12 recites the limitation "the ember" in line3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 10, 13, 16-19 are also rejected for incorporating the deficiencies of their base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Pub No. 20140309849).
Regarding claims 1, 6, Ricci discloses notifying device, comprising: a monitoring unit monitoring an interior environment of a vehicle based on an image obtained from an interior monitoring sensor (IMS) (See paragraph 0356); an object recognizing unit recognizing a second object which may cause a vehicle fire from among first objects monitored in the interior vehicle environment, the second object identified based on object learning data (See paragraph 0356); a behavior recognizing unit recognizing a passenger's behavior monitored in the interior vehicle environment (See paragraph 0022); a grade determining unit determining a risk grade of a vehicle fire based on a combination of the second object and the passenger's behavior (See paragraph 0356); and a notification processing unit transferring the determined risk grade to the passenger via a device capable of transferring visible or audible information in the vehicle (See paragraph 0379). Ricci does not specifically disclose it is a fire risk factor notifying device. However, it discloses the risk of determining fire in the vehicle as discussed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Ricci to include a fire risk factor to improve the safety for the vehicle passenger.
Regarding claims 2, 17, Ricci discloses wherein the object recognizing unit measures the temperature of a thermographic image based on a thermographic image map monitored in the interior vehicle environment (See paragraph 0360).  
Regarding claims 3, 18, Ricci discloses wherein the behavior recognizing unit determines whether the passenger behavior recognized by the behavior recognizing unit is related to the second object and the thermographic image map in association with the second object and the thermographic image map (See paragraph 0022, 0356; environment corresponds to a user; 0377).
Regarding claims 4, 19 Ricci discloses wherein the image includes an infrared radiation (IR) image and a thermographic image (See paragraph 0375).
Regarding claims 5, 20, Ricci discloses wherein the interior vehicle environment includes the first objects including an electronic device installed in the vehicle and things placed in the vehicle, the passenger behavior including a movement, motion, and gesture of the passenger in the vehicle, and a thermographic image map including a thermographic image map of an interior of the vehicle (See paragraph 0398, 0400, 0401).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661